TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00627-CV


Stephen L. Wilson, M.D., Appellant

v.

Texas Workers' Compensation Commission and Rod Bordelon, Appellees (1)




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN400475, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Stephen L. Wilson, M.D., sought declaratory and injunctive relief in
response to an order of the Texas Workers' Compensation Commission (2) denying him admission
to the Commission's approved doctor list ("ADL"), which prevents him from treating patients
under the workers' compensation system.  Wilson asserted that the Commission acted without
authority in promulgating rules that allowed the Commission to effectively terminate the ADL that
existed until September 1, 2003, and to develop a new ADL from which Wilson was excluded.  On
cross-motions for summary judgment, the district court granted the Commission's motion and denied
Wilson's, and Wilson now appeals.
		The underlying suit was brought by Wilson, a board-certified orthopedic surgeon,
who treated injured employees under the workers' compensation system as an approved doctor
between 1993 and 2004.  In 2001, the legislature began amending the labor code to end the
practice of automatically admitting to the ADL all doctors licensed in Texas and to require doctors
to register with the Commission and comply with the Commission's requirements for admission. 
Wilson applied under the new statutory scheme, and his application was denied.  Wilson asserts
that the rules adopted by the Commission for reviewing ADL applications are invalid and contrary
to the governing provisions of the labor code.  He also argues that he was denied due process
and due course of law under the federal and state constitutions when he was denied an administrative
hearing.
		Because the issues raised in this appeal are identical to those in Joon S. Lee, M.D.
v. Texas Workers' Compensation Commission, et al., cause number 03-04-00628-CV, dated this day,
and for the reasons stated in that opinion, we overrule Wilson's issues and affirm the district court's
order granting summary judgment in favor of the Commission.

  
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   December 17, 2008
1.   The current commissioner has been substituted for his predecessor.  See Tex. R. App. P.
7.2(a) (automatic substitution when public officer is party in official capacity).
2.   Effective September 1, 2005, the Texas Workers' Compensation Commission was
abolished and reorganized under the Texas Department of Insurance, Workers Compensation
Division.  See Act of May 29, 2005, 79th Leg., R.S., ch. 265, § 8.001, 2005 Tex. Gen. Laws 469,
607-08.  Since the order at issue was entered prior to the reorganization, all references in this opinion
are to the Commission and the law existing prior to September 1, 2005.